Citation Nr: 0631956	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from March 1971 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The evidence reflects that the veteran did not serve in 
Vietnam, he was not in Korea when Agent Orange was used 
there, and he was not otherwise shown by the evidence on file 
to have been exposed to Agent Orange.

2.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter, nor is this 
disability otherwise related to the veteran's active duty 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
dated in October 2002 and December 2004 provided the veteran 
with adequate notice as to the evidence needed to 
substantiate his claim for service connection for diabetes 
mellitus, type II, including as due to herbicide exposure and 
the evidence not of record that is necessary.  This letter 
further advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
October 2002 and December 2004 letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  VA has taken all 
appropriate action to develop the veteran's claim for service 
connection for diabetes mellitus, type II, including as due 
to herbicide exposure.  He was notified and aware of the 
avenues through which he might obtain evidence to 
substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a rating or effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
diabetes mellitus, type II, including as due to herbicide 
exposure, and any question as to the appropriate effective 
date to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim for service connection.  There is no duty to 
provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).




Factual Background

The veteran's DD Form 214 does not show service in Vietnam 
but it does indicate service in Korea. 

The veteran's service medical records are devoid of 
complaints and/or treatment for diabetes.

VA outpatient treatment records dated in December 1989 show 
that the veteran was diagnosed as having diabetes mellitus.

In August 2002, the veteran filed a claim of service 
connection for diabetes.  The veteran later indicated that he 
served along the DMZ in Korea for a period of eight months 
which exposed him to the vegetation that had been sprayed 
with Agent Orange.  

Private medical treatment reports dated from January 2001 to 
October 2002 show diagnoses and treatment for diabetes 
mellitus.

The veteran underwent a VA examination in October 2003 in 
which he was diagnosed as having diabetes mellitus, type II.  
The examiner concluded that it was not at least as likely as 
not that the veteran's diabetes mellitus was secondary to his 
service in the DMZ in Korea.

VA outpatient treatment records dated from July 2001 to 
October 2005 show ongoing treatment for diabetes mellitus.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.  §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  38 
C.F.R. § 3.310(a).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include type II diabetes mellitus.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The evidence does not show that the veteran served or visited 
in the Republic of Vietnam within the meaning of VA 
regulation, and he does not contend otherwise.  Based on this 
evidence, the presumptive regulations for Agent Orange 
exposure do not apply in this case.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309, 3.313.

The veteran's contention is that his post-service diagnosis 
of diabetes mellitus is related to exposure to herbicides 
during service in Korea.  He explained that nearby foliage 
had been sprayed with Agent Orange where he had served for a 
period of eight months.  

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the 
Department of Defense has confirmed that Agent Orange was 
used along the DMZ from April 1968 through July 1969 to 
defoliate the fields of fire between the front line defensive 
positions and the south barrier fence.  The treated area was 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the "civilian control line."  There 
is no indication that the herbicide was sprayed in the DMZ 
itself. Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Within the 7th Infantry Division, the 
units included the 1-17th Infantry, 2-17th Infantry, 1-73rd 
Armor, and 2-10th Cavalry.  Field artillery, signal, and 
engineer troops also were supplied as support personnel 
during the time of the confirmed use of Agent Orange.  The 
estimated number of exposed personnel is 12,056.

The veteran's DD Form 214 indicates that he did serve in 
Korea; however, his entire active service was from March 1971 
to April 1974.  Therefore, based on his service dates, the 
veteran was not present in Korea during the period noted 
above and is not presumed to have been exposed to Agent 
Orange.  Also, the veteran has not otherwise shown that he 
was exposed to Agent Orange in service, and therefore, he is 
not entitled to service connection for diabetes mellitus, 
type II, as a disease associated with exposure to an 
herbicide agent under 38 C.F.R. § 3.309(e) (2006).  In fact, 
the October 2003 VA examiner concluded that the veteran's 
diabetes mellitus, type II, was not secondary to his service 
in Korea. 

Even where, as here, a veteran is not entitled to presumptive 
service connection for a disease, he is nonetheless entitled 
to show that he is entitled to service connection on a direct 
incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  

The evidence of record does not support the veteran's claim 
for service connection on a direct basis.  The competent 
medical evidence shows a current diagnosis of diabetes 
mellitus, type II.  The veteran's service medical records are 
negative for any findings or diagnosis of diabetes mellitus.  
Moreover, diabetes mellitus, type II was not diagnosed within 
one year from separation of service.  The first medical 
evidence of record showing a diagnosis of diabetes mellitus, 
type II, was in December 1989, approximately 15 years after 
discharge from service.  Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence that 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
the objective medical evidence does not link the diagnosis to 
any incident in service.  

Accordingly, service connection is not warranted because the 
evidence shows that the diabetes mellitus, type II, was not 
diagnosed within one year from separation from service, and 
does not relate diabetes mellitus, type II, to the veteran's 
military service, or to any incident therein, to include 
exposure to Agent Orange.

The Board does not dispute the veteran's belief that his 
presently claimed diabetes mellitus is related to service; 
however, his opinion in this regard, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Finally, in reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, type II, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


